April 27, 2012 DREYFUS PREMIER INVESTMENT FUNDS, INC. - DREYFUS DIVERSIFIED LARGE CAP FUND Supplement to Statement of Additional Information dated May 1, 2011, as revised or amended March 1, 2012 The assets of Dreyfus Diversified Large Cap Fund (the “Fund”) were liquidated and the proceeds therefrom were distributed to Fund shareholders as of the close of business on April 26, 2012. The Fund has been terminated as a series of Dreyfus Premier Investment Funds, Inc. and, accordingly, shares of the Fund are no longer offered.
